IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1388
                               Filed January 12, 2022


RONALD JAMES TAYLOR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Carl J.

Petersen, Judge.




      An applicant appeals the summary dismissal of his fourth postconviction-

relief action. AFFIRMED.



      Jennifer Bennett Finn of Pelzer Law Firm, LLC, Estherville, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                             2


TABOR, Judge.

       “Again, finality has come.” So declared the district court in dismissing

Ronald Taylor’s fourth application for postconviction relief (PCR). Not accepting

that finality, Taylor contests the dismissal by raising five issues. First, he argues

his application was timely under Allison v. State, 914 N.W.2d 866 (Iowa 2018).

Second, he alleges appellate counsel in his first PCR action was ineffective for not

seeking further review from our decision affirming the denial of relief. Third, he

claims trial counsel in his criminal case was ineffective for allowing him to enter

guilty pleas that were involuntary and unknowing.1             Fourth, Taylor contends

counsel in his fourth PCR trial was ineffective for not filing an amended application.

And fifth, Taylor insists the district court erred in not letting him testify at the hearing

on the motion to dismiss. Because Taylor’s claims cannot overcome the lateness

of his application, we affirm its dismissal.

       This appeal marks Taylor’s fourth trip to our court. His first appeal from his

two convictions for lascivious acts raised only restitution issues, and we dismissed

it as premature. State v. Taylor, No. 12-1416, 2013 WL 1759929, at *1 (Iowa Ct.

App. Apr. 14, 2013). His second appeal challenged the denial of his first PCR

application. We rejected four allegations of ineffective assistance of counsel:

(1) trial counsel’s failure to investigate; (2) trial counsel’s failure to ensure Taylor’s

guilty pleas were knowing and voluntary; (3) trial counsel’s failure to present

sufficient support for a motion to withdraw the pleas; and (4) direct appeal


1 Taylor entered Alford pleas, a guilty plea variation where the accused consents
to the imposition of a prison sentence, while being unwilling or unable to admit
participation in the crime. See State v. Hansen, 221 N.W.2d 274, 276 (Iowa 1974)
(discussing North Carolina v. Alford, 400 U.S. 25 (1970)).
                                           3

counsel’s failure to challenge the denial of post-plea motions. Taylor v. State,

No. 15-1493, 2016 WL 4801657, at *4–5 (Iowa Ct. App. Sept. 14, 2016).

       In his third appeal, he challenged the denial of his second and third PCR

applications. He alleged his trial attorney was ineffective (1) for not investigating

the State’s threat to file additional charges; (2) for not offering proof at the motion-

in-arrest-of-judgment hearing; and (3) for failing to support the motion to withdraw

his Alford pleas. We affirmed the district court’s dismissal of the first two claims as

fully adjudicated in the first PCR under Iowa Code section 822.8 (2017). Taylor v.

State, 20-0475, 2021 WL 811170, at *5 (Iowa Ct. App. March 3, 2021). We

rejected the third allegation on its merits. Id. at *6. We also affirmed the district

court’s rejection of his actual-innocence claim. Id. at *5.

       Now in this fourth appeal, Taylor admits that he filed the PCR application

outside the three-year window provided in Iowa Code section 822.3 (2020). But

he looks for solace in Allison v. State, 914 N.W.2d 866, 891 (Iowa 2018). No such

luck. Allison allowed a PCR applicant to avoid that statute of limitations by showing

(1) the first PCR application was timely; (2) the second PCR application alleged

first PCR counsel was ineffective in challenging trial counsel’s performance; and

(3) the second PCR was filed “promptly” after the first PCR action. 914 N.W.2d at

891.

       Then 2019 legislation abolished the Allison-era relation-back doctrine for

allegations of ineffective assistance in PCR proceedings. See 2019 Iowa Acts

ch. 140, § 34 (codified at Iowa Code § 822.3 and effective July 1, 2019); see also

Johnson v. State, No. 19-1949, 2021 WL 210700, at *3 (Iowa Ct. App. Jan. 21,

2021) (finding enactment abrogated Allison). That legislation applies to Taylor’s
                                         4


fourth PCR application, filed in March 2020. And even if the legislative enactment

did not apply, Allison only contemplated one round of relating back to the original

application. Indeed, our court has held time and again that Allison does not save

third or subsequent PCR applications.2

      We affirm the district court’s dismissal of Taylor’s fourth PCR application as

untimely and do not need to address the other issues raised.

      AFFIRMED.




2See Goode v. State, No. 20-0282, 2021 WL 4889249, at *3–4 (Iowa Ct. App. Oct.
20, 2021); Woodberry v. State, No. 19-1693, 2021 WL 4304232, at *1 (Iowa Ct.
App. Sept. 22, 2021); Moon v. State, No. 19-2037, 2021 WL 610195, at *4 (Iowa
Ct. App. Feb. 17, 2021); Smitherman v. State, No. 19-0331, 2020 WL 3571814, at
*2 (Iowa Ct. App. July 1, 2020); Long v. State, No. 19-0726, 2020 WL 2061934, at
*4 (Iowa Ct. App. Apr. 29, 2020); Morris v. State, No. 18-1021, 2019 WL 3714820,
at *2 n.2 (Iowa Ct. App. Aug. 7, 2019); Kelly v. State, No. 17-0382, 2018 WL
3650287, at *4 (Iowa Ct. App. Aug. 1, 2018).